Mr. Justice McBride delivered the opinion of the court. 3. Mortgages, § 270*—what is effect of release on right of foreclosure. Where a purchaser of land under a warranty deed gave a mortgage for part of the purchase money and was forced thereafter to pay out money to the extent of such mortgage in perfecting his title to the land, and obtained from the mortgagee a valid release of such mortgage, held such mortgagee, was not warranted in obtaining a foreclosure and sale to satisfy such mortgage. 4. Appeal and error, § 913*—what is effect of certificate of reporter that record contains all the evidence. The certificate of a court reporter that the record contains all the evidence in the case is not sufficient to make the testimony of witnesses a part of the record, but when same is followed by a regular certificate and signature of the judge, the fact of such reporter’s certificate does not destroy the validity of the judge’s certificate.